Judgment affirmed.

Municipal corporations. Local statutes. Constitutional law. Schools. Elections. ^Registration. Before Judge Jenkins. Morgan county. At chambers, September 12, 1891.
On the petition of Wade et al., citizens and taxpayers of Madison, the mayor and council of that city were enjoined from collecting a tax assessed for the support of public- schools, from establishing such schools, etc., under an election held by virtue of the act of the legislature, approved October 25, 1889. By'the act ot February 1, 1877, the mayor and council were “empowered and authorized to enact such ordinance, or ordinances, providing for the registration of the voters in corporate elections in the city, which in their discretion shall conduce to the interest and peace of said city, not in conflict with the constitution and laws of the State,” etc. The mayor and council adopted an ordinance providing that on the 1st of January the clerk of council should open a book for the registration of voters, which book should be' evidence of a voter having registered; that the qualifications for registration should be the same as those prescribed for voters for members of the General Assembly; that the registration should cease and the book be closed on the tenth day preceding the annual election of mayor and aldermen, etc. The day fixed for the election of mayor and aldermen is the first Wednesday in April. The clerk opened a registration book on or before Januaiy 1, 1891, kept it open until March 21, 1891, and then closed it. No book was opened for registration for the school- election which took place on July. 16, 1891; and no person who had failed to register prior to March 21, 1891, or had become qualified to vote between that date and the date of the school election, had an opportunity to register therefor. The registration list shown by the book was furnished to the managers of the school' 'election to *701guide and control them therein. They were not instructed not to permit any one to vote whose name was not on the registration book, but they did not so permit any one whose name was not on the list. The declared result was, 269 votes for and 18 votes against public schools. At the last preceding municipal election 249 votes were polled. The registration list contained 406 names, but the mayor and council, on investigation, determined that a number of these were actually not qualified voters, there being three minors, two convicts, etc.
Foster & Butler and H. T. Lewis, for plaintiff' in error.
J. A. Billups and Calvin George, contra.
Among the grounds alleged in the petition why the election was illegal and void were: The act of 1889 is unconstitutional in that it provides, “if at any election herein provided for two thirds of the qualified voters votiug at such election shall vote for free schools,” etc., instead of providing that if two thirds of the. qualified voters of the city shall vote for free schools, etc. There was no law authorizing registration for a special election of this character, hut if the act of 1877 applies to such special elections, there should have been a new registration thereunder, and the mayor and council wore not authorized to turn over to the managers the list closed on March 21, and to instruct them not to receive the vote of any person whose name was not thereon. Other grounds of attack on the result of the election, as declared by the mayor and council, need not be stated here.